Citation Nr: 0732286	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the great right toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, through his representative, submitted a request 
for a videoconference Board hearing that was received in 
September 2007.  As such hearing has not yet been conducted, 
this matter should be REMANDED to schedule the veteran for a 
videoconference Board hearing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
Board hearing per his request.  
Appropriate notification should be given 
to the appellant and his representative, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





